ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_05_EN.txt. DISSENTING OPINION OF JUDGE FORSTER
[Translation]

The Order made today in the case between New Zealand and France
is related to the one made also today in the case of Australia v. France.

The two Orders are as alike as twins. They indicate the same measures
of protection; the only difference lies in the mention of different territories
in the case of each Applicant.

There exists, moreover, such a close connection between the questions
of law raised respectively by the Australian and the New Zealand claims
that a joinder of the two cases would have been perfectly justified from
the very first day of the proceedings.

For the same reasons as are set forth in my preceding dissenting opinion
(Australia v. France), 1 must decline to side with the majority in the
present case (New Zealand v. France).

I remain convinced that in these exceptional cases the International
Court of Justice should have forsaken the beaten paths traditionally
followed in proceedings on interim measures. The Court should above all
have satisfied itself that it really had jurisdiction, and not have contented
itself with a mere probability.

It is not a question of approving or condemning the French nuclear
tests in the Pacific; the real problem is to find out whether we have
jurisdiction to say or do anything whatever in this case.

It was that problem of jurisdiction which it was necessary for us to
solve as a matter of absolute priority, before pronouncing upon the
interim measures.

Since that was not done, I express, here too, my dissenting opinion.

(Signed) 1, FORSTER.

17
